Name: Commission Regulation (EEC) No 3482/80 of 30 December 1980 amending Regulation (EEC) No 1045/77 laying down detailed rules for the application of measures to encourage the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 363 / 89 COMMISSION REGULATION (EEC) No 3482/80 of 30 December 1980 amending Regulation (EEC) No 1045/77 laying down detailed rules for the application of measures to encourage the marketing of products processed from lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (*), and in particular Article 146 (2 ) thereof, Whereas Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons (2) was amended by Regulation (EEC) No 3487/80 (3 ) to take account of new market conditions following Greek accession; Whereas the detailed rules for the application of the said Regulation should be adapted to the new provisions, particularly in respect of the application for financial compensation ; whereas temporary provisions applicable to Greek production for the period 1 January to 31 May 1981 should also be made ; Whereas , however, for contracts concluded before the said adaptations, the provisions in force at the time the said contracts were concluded should be maintained,  supplementary agreements to the contracts may be concluded up to 31 March 1981 .' 2 . The second subparagraph of Article 5 is supplemented as follows : '(e) for industries operating outside Italy, details of:  the total quantities of lemon juice the applicant has sold,  the quantities of lemon juice he has sold outside Italy during each of the abovementioned periods.' 3 . The following subparagraph is added to Article 6(1 ): 'Furthermore, for undertakings operating in Italy and which avail themselves of Article 7 and for undertakings operating outside Italy, the checks shall include verification of the quantities of juice sold outside Italy.' 4 . The following subparagraph is added to Article 6 (2 ) : 'Furthermore, undertakings operating in Italy and which avail themselves of Article 7 and those operating outside Italy shall enter in their stock accounts the quantities of juice which left the undertaking, giving the destination of the product in respect of each batch.' 5 . The first subparagraph of Article 7 is replaced by the following: 'Where, for a given marketing year, the processor wishes to avail himself of the provisions of the second sentence of the second indent of the third subparagraph of Article 2 of Regulation (EEC) No 1035/77, an application for additional financial compensation shall be lodged after the end of the marketing year.' 6 . In Article 10 ( 1 ) the words 'operating in Italy' are inserted after ' for each undertaking'. 7. In Article 10 (2 ), the first sentence is replaced by the following : '2 . For industries operating outside Italy and for those in the situation provided for in the second sentence of the second indent of the third HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1045/77 is hereby amended as follows : 1 . the following paragraph 4 is added to Article 1 : '4 . For lemons harvested in Greece and to be delivered to the industry between 1 lanuary and 31 May  processing contracts may be concluded up to 15 February 1981 , (*) OJ No L 291 , 19 . 11 . 1979 , p . 17. ( 2) OJ No L 125 , 19 . 5 . 1977, p. 3 . (3 ) Oj No L 365 , 31 . 12 . 1980, p . 3 . No L 363 / 90 Official Journal of the European Communities 31 . 12 . 80 Article 2subparagraph of Article 2 of Regulation (EEC) No 1035/77, financial compensation shall be granted in respect of a percentage of the quantities purchased under contracts equal to the percentage of sales outside Italy compared with total sales .' This Regulation shall enter into force on 1 January 1981 . It shall apply only to processing contracts concluded as from that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President